AMERICAN INDEPENDENCE FUNDS TRUST 230 Park Avenue, Suite 534 New York, NY 10169 (212) 488-1331 April 8, 2014 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust SEC File Numbers: 811-21757; 333-124214 Dear Sir: On behalf of the American Independence Funds Trust (the “Trust”), we are filing the Definitive Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934. Shareholders of the American Independence Boyd Watterson Short-Term Enhanced Bond Fund, as series of the Trust (the “Fund”), are being asked to approve the following proposal:1. Approval of a New Investment Sub-Advisory Agreement between American Independence and Boyd Watterson Asset Management, LLC on behalf of the Fund.Included with this filing is a Correspondence letter responding to your comments to the Preliminary Proxy that was filed on March 26, 2014 (Accession No. 0001324443-14-000053). Please do not hesitate to contact me at 646-747-3477 should you have any questions pertaining to this filing. Very truly yours, /s/ Eric M. Rubin Eric M. Rubin President American Independence Funds Trust enclosures
